[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT MAGDALENA VARGAS' MOTION TO DISMISS AS TO MICHAEL SCATENA
Michael Scatena, ("Plaintiff") appears pro se and is an inmate of the Department of Correction. He seeks damages for libel stemming from the allegedly false testimony given by Magdalena Vargas ("Defendant") in a criminal prosecution of the plaintiff. Plaintiff alleges that the defendant gave false testimony in a pre-trial affidavit and at the trial of the plaintiff on the charges of Harassment in the Second Degree, General Statutes 53a-183, and Tampering with a Witness, General Statutes53a-151.
In her motion to dismiss, the defendant asserts that this court does not have subject matter jurisdiction over this matter. Defendant argues that the basis of the plaintiff's civil suit rests on the claim that the defendant's testimony in the prior criminal proceeding was false. In that criminal case, the plaintiff pleaded nolo contendre to the charges of Harassment and Tampering. Defendant maintains that a nolo contendre plea deprives this court of subject matter jurisdiction over the plaintiff's libel suit because a nolo plea, according to the defendant, constitutes an implied admission of the accuracy of the complaint's allegations.
"The Superior Court lacks subject matter jurisdiction only if it has no competence to entertain the action before it." Bridgeport v. Debek,210 Conn. 175, 180, 554 A.2d 728 (1989) The plaintiff's filing of a nolo contendre plea in the criminal matter may constitute a defense to the claim in this case, and may well be a proper subject of a motion for summary judgment, but it does not deprive this court of authority to hear CT Page 7362 and decide this case. State v. Mack, 55 Conn. App. 232, 738 A.2d 733, Restatement (Second) of Judgments § 11.
The ability of this court to adjudicate a civil claim for libel is not defeated by plaintiff's nolo contendre plea in a related criminal matter. The motion to dismiss is therefore denied.
So ordered.
ROBERT L. HOLZBERG, J.